DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification

The disclosure is objected to because of the following informalities:
On page 4, line 9 should read “in the underside of the base” instead of “in the underside of the baes.”
On page 8, line 19 should read “gradually moves” rather than “gradually move.” Also, line 22 should read “the cone-shaped member” rather than “the cone0shaped member.”
Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "31" in Figs. 4, 10, and 11 and "310" in Fig. 2 and 3 have both been used to designate the rear clamp, and reference characters "32" in Figs. 4, 10, and 11 and "320" in Figs. 2 and 3 have both been used to designate the right clamp.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-7 is objected to because of the following informalities:  
.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, on page 11, line 8, it is unclear if “a top of the base” is referring to a different top than already established earlier in the claim on page 10, line 6. Dependent claims 2-7 are also rejected for this lack of clarity. For compact prosecution, “a top of the base” will be interpreted to refer to the same top of the base as previously established in claim 1 on page 10, line 6. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kotler (US 4174646) in view of Wilson (US 2711773) and Quercetti (US 273660).
Regarding claim 1, Kotler teaches a pipe enlarging device (Col. 3, line 40) comprising: a base (12 in Fig. 20) a rectangular room (See shape of cavity 14 in Fig. 20) defined in the underside of the base and including an inner bottom (See annotated Fig. 2A), a left wall (See wall opposite right wall in annotated Fig. 17 below), a right wall (See annotated Fig. 17 below), a front wall (See annotated Fig. 17 below) and a rear wall (See wall opposite front wall in annotated Fig. 17 below), a through hole (14 in Fig. 1) defined through the inner bottom and a top of the base (Col. 2, line 30-33), a clamping unit (34 and 40 in Fig. 4) located within the rectangular room (See 34 and 40 in cavity 14 in Fig. 2) and including a front clamp (See annotated Fig. 2) and a rear clamp (See annotated Fig. 2) respectively located corresponding to the front wall and the rear wall (See annotated Figs. 2 and 17 below), the rear clamp (See annotated Fig. 2) contacting the rear wall (See annotated Figs. 2 and 17 below), the front clamp including a left side and a right side (See annotated Fig. 2 below), the left and right sides of the front clamp respectively and horizontally slidable (Col. 2, lines 47-50) along the left wall (See wall opposite right wall in annotated Fig. 17 below) and the right wall (See annotated Fig. 17 below), the front clamp (See annotated Fig. 4 below) having at least one first notch (See annotated Fig. 4 below) defined in a rear side (See annotated Fig. 4 below) thereof, the rear clamp (See annotated Fig. 4 below) having at least one second notch (See annotated Fig. 4 below) defined in a front side (See Fig. 4 below) thereof, the rear side of the front clamp (See annotated Fig. 4 below) facing the front side of the rear clamp (See rear side facing front side in annotated Fig. 4 below), a reception area (See annotated Fig. 4 below) defined between the first and second notches (See annotated Fig. 4 below), two first curved faces (See annotated Fig. 4 below) defined 

    PNG
    media_image1.png
    265
    609
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    867
    531
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    327
    558
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    176
    336
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    236
    281
    media_image5.png
    Greyscale

While Kotler discloses a base having multiple locking holes defined in a top side thereof and a plate mounted to the topside of the base and closing the room to restrict the clamping unit within the room, Kotler fails the locking holes and the plate on the underside of the pipe enlarging device. 
In a related pipe enlarging device, Wilson teaches multiple locking holes (See holes that accommodate 72 in Fig. 8) defined in an underside (See lower 78 and bottom of 82 in Fig. 8) of a pipe enlarging device and a plate (71 in Fig. 8) mounted to the underside of the base (See mounting of 71 with bolts 72 and 84 in Fig. 8). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kotler's top mounted plate and locking holes moving the plate to the bottom and substituting Wilson's bolts for Kotler's spring locking mechanism to increase the security and stability of the plate by bolting the plate onto the base and not as exposed as it would be on the 
While Kotler discloses a hole (18 in Fig. 2) defined through the front wall (See annotated Fig. 2) and communicating with the rectangular room (See 14 and 18 in Fig. 2) and a front element (42 in Fig. 2) extending through the front hole (18 in Fig. 2), a first end of the element (42 in Fig. 2) inserted into the room to contact the front clamp (See contact between 42 and 40 in Fig. 2), a front bar connected to a second end (54 in Fig. 20; Col. 2, lines 58-63) of the front element wherein the front element pushes the front clamp toward the rear clamp (Col. 1, lines 46-49) and to a second position where the first curved faces clamp a second pipe whose outer diameter is smaller than that of the first pipe (Col. 1, lines 46-49; Col. 2, lines 61-63), Kotler fails to disclose a threaded hole defined through the front wall and a front threaded rod threadedly extending through the front threaded hole, a first end of the front threaded rod inserted into the room to contact the front clamp, a front bar connected to a second end of the front threaded rod so as to rotate the front threaded rod; wherein when the front threaded rod is rotated to push the front claim toward the rear clamp to second position. 
In a similar pipe flaring device, Quercetti teaches a threaded hole (Col. 2, lines 53-56) defined through the front wall (See wall 30 goes through in Fig. 3) and a front threaded rod (30 in Fig. 3) threadedly extending through the front threaded hole (Col. 2, lines 53-56), a first end of the front threaded rod (31 in Fig. 3) inserted into the room (Col. 2, lines 38-42) to contact the front clamp (51 in Fig. 3), a front bar (26 in Fig. 3) connected (See connection between 30 and 26 in Fig. 3) to a second end of the front threaded rod (30 in Fig. 3) so as to rotate the front threaded rod (Col. 4, lines 14-18); wherein when the front threaded rod (30 in Fig. 3) is rotated to push the front clamp (51 in Fig. 3) toward the rear clamp (42 in Fig. 3) to second position (Col. 4, lines 14-18). 


Further, while Kotler discloses a pipe enlarging apparatus (See Fig. 21), Kotler does not explicitly disclose a cone-shaped member connected to a lower end of the top threaded rod. 
However, in a similar pipe enlarging device, Quercetti teaches a cone-shaped member (34 in Fig. 1) connected to a lower end of a top threaded rod (36 in Fig. 4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to use a cone-shaped member to expand a pipe as taught by Quercetti in Kotler's pipe expanding device because it is well known in the art that pipe expanding devices often use cone-shaped members to gradually expand the pipe, reducing the risk of damage to the pipe. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kotler, Wilson, and Quercetti as applied to claim 1 above, and further in view of Franck (US 2892480).
Regarding claim 7, the combination of Kotler, Wilson, and Quercetti teaches all of the limitations of claim 1 as explained above. While Kotler discloses a pipe enlarging device with a bridge (112 in Fig. 21) connected to a base (12 in Fig. 1), Kotler fails to disclose the pipe enlarging device wherein two protrusions extend from two sides of the base, two engaging holes are respectively defined in the two protrusions, two engaging columns are respectively defined on two distal ends of the bridge, the two engaging columns are respectively defined on two distal ends of the bridge, the two engaging columns are inserted into and engage with the corresponding two engaging holes so that the bridge connects to the base. 
Note, since the bridge is connected to the clamp (Col. 3, lines 40-46) and the clamp (40 in Fig. 2) is connected to the base (12 in Fig. 2), the bridge is interpreted to be connected to the base. 

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kotler's pipe expanding apparatus by modifying the structure to allow connecting the bridge via slots on the base and making the bridge easily removable without having to change the clamps as advantageously taught by Franck. One would be motivated to make this modification because it allows for further modular design of the apparatus where the bridge is not dependent on the clamping mechanism, which in turn makes the device more adaptable. 

    PNG
    media_image6.png
    471
    478
    media_image6.png
    Greyscale

Double Patenting
Claims 1-6 of this application is patentably indistinct from claims 1-5 of Application No. 16396791. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 2-3 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 and 8 of copending Application No. 16396791 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, and 4-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 16396791 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-4 of the copending application anticipate claims 1, and 4-6 of the instant application. 
The following table shows a comparison of claims 1, and 4-6 of the instant application with claims 1-5 of the co-pending application. 

Copending Application (16396791)
Claim 1: A pipe enlarging device comprising: a base having multiple locking holes defined in an underside thereof, a rectangular room defined in the underside of the base and including an inner bottom, a left wall, a right wall, a front wall and a rear wall, a through hole defined through the inner bottom and a top of the base, a front threaded hole defined through the front wall and communicating with the rectangular room; a clamping unit located within the rectangular room and including a front clamp and a rear clamp respectively located corresponding to the front wall and the rear wall, the rear clamp contacting the rear wall, the front clamp including a left side and a right side, the left and right sides of the front clamp respectively and horizontally slidable along the left wall and the right wall, the front clamp having at least one first notch defined in a rear side thereof, the rear clamp having at least one second notch defined in a front side thereof, the rear side of the front clamp facing the front side of the rear clamp, a reception area defined between the first and second notches, two first curved faces defined in the first and second notches respectively, a 


Claim 2: The pipe enlarging device as claimed in claim 1, wherein the bridge includes a rectangular recess defined in a top thereof, a bore is defined through an inner bottom of the rectangular recess and located corresponding to the through hole, the bore is an elongate bore, the operation unit includes a part, a cover and a top bar, the part is movably received in the rectangular recess, the threaded bore is defined through the part, the part and the top threaded rod are co-movable, the cover is mounted to the top of the bridge to restrict the part within the rectangular recess, the top bar is connected to the top threaded rod so as to rotate the top threaded rod, the cover includes an elongate hole which is located corresponding to the bore, the top threaded rod movably extends through the elongate hole and the bore.
Claim 5: The pipe enlarging device as claimed in claim 4, wherein the bridge is integral with the base
Claim 3: The pipe enlarging device as claimed in claim 2, wherein the bridge is integral with the base.
Claim 6: The pipe enlarging device as claimed in claim 4, wherein two threaded holes are defined in the top of the bridge, the bore is located between the two threaded holes, the cover includes two apertures, two bolts extend through the two 



Note that while claim 1 of the instant application gives the limitation “two first curved faces defined in the first and second notches respectively” and claim 1 of the copending application gives the limitation “a first curved face formed between the two first notches, another first curved face formed between the two second notches,” using the broadest reasonable interpretation, the first curved faces formed between the two first and second notches of the copending application can be interpreted as the curved faces being in the notches, thereby satisfying the limitation of the instant application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(US RE24051) teaches a pipe enlarging device with a room defined in the underside thereof, a front a rear clamp with curved notches, a threaded rod extending through a front wall, and a bridge extended over the top of a base with a threaded rod and a cone shaped member that enters a pipe to expand it.
Iskyan (US 3103245) teaches a pipe enlarging device with a front and rear clamp, a threaded rod communicating with a front clamp, a bridge with two columns in the distal end, a base with two protrusions and holes in those protrusions, where the bridge includes a threaded rod with a cone shaped member at the end. 
Neukirch (US 2277410) teaches a pipe enlarging device with a room defined in the underside thereof, a front a rear clamp with curved notches with resilient members between the clamps, a threaded rod extending through a front wall, and a bridge extended over the top of a base with a threaded rod and a cone shaped member that enters a pipe to expand it.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAUDIA V CALDERA whose telephone number is (571)272-6361.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.V.C./Examiner, Art Unit 3725  

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725